C. D. Ponce. In-fracción art. 288 del Código Penal.
(Por la Corte a propuesta del
Juez Asociado Sr. Snyder.)
POR Cuanto, la acusada fué juzgada y convicta por una infrac-ción al artículo 288 del Código Penal, edición de 1937;
Por cuanto, en apelación la acusada alega (a) que la denuncia no expone hechos constitutivos de delito público alguno, toda vez que imputa conjuntamente la comisión de más de un delito, castigables por el referido Artículo 288, y (6) que la corte inferior cometió error en la apreciación de la prueba;
Por Cuanto, el alegado defecto en la denuncia, aún si existiera, es una cuestión de forma, que no puede levantarse aquí por primer'a vez en apelación (Pueblo v. Díaz, 35 D.P.R. 634; Pueblo v. Rodríguez, 43 D.P.R. 133);
Por cuanto, examinado el récord cuidadosamente somos de opi-nión que no ha habido error y que la prueba practicada es suficiente para justificar la sentencia impuesta a la acusada.
Por tanto, se declara el recurso sin lugar y se confirma la sen-tencia apelada.